          Case 5:19-cv-00446-JKP Document 28 Filed 02/09/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MARJORIE E. WOODS,

                       Plaintiff,

v.                                                            Case No. SA:19-CV-0446-JKP

TOM TORKELSON, et al.,

                       Defendants.

                          MEMORANDUM OPINION AND ORDER

       The Court has under consideration Defendants’ Rule 56 Motion for Summary Judgment

(ECF No. 26) filed by the two remaining defendants. The Court previously dismissed claims

against all defendants other than IDEA Public Schools and IDEA Walzem Academy. See ECF No.

18. That same day, it set a summary judgment briefing schedule and stated that the “deadlines for

responses and replies are governed by W.D. Tex. Civ. R. 7(e) and (f).” See ECF No. 19. Although

Defendants timely moved for summary judgment, Plaintiff has filed no response to their motion.

                                       I. BACKGROUND

       On April 29, 2019, Plaintiff commenced this pro se civil action under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 621, et seq. See Compl. (ECF No. 4). She alleges discrimination based

upon her race (African American) and age, as well as retaliation. Id. at 2-3. Only the discrimination

claims remain due to the Court’s ruling on a prior motion to dismiss. See ECF No. 18. The remain-

ing defendants now move for summary judgment on those claims.

                          II. SUMMARY JUDGMENT STANDARD

       “The court shall grant summary judgment if the movant shows that there is no genuine
           Case 5:19-cv-00446-JKP Document 28 Filed 02/09/21 Page 2 of 7




dispute as to any material fact and the movant is entitled to judgment as a matter of law.”1 Fed. R.

Civ. P. 56(a). “As to materiality, the substantive law will identify which facts are material” and

facts are “material” only if they “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Disputes over material facts qualify as

“genuine” within the meaning of Rule 56 when “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. Given the required existence of a genuine dispute of

material fact, “the mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment.” Id. at 247-48. A claim

lacks a genuine dispute for trial when “the record taken as a whole could not lead a rational trier

of fact to find for the nonmoving party.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsu-

shita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

        The “party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

When considering a motion for summary judgment, courts view all facts and reasonable inferences

drawn from the record “in the light most favorable to the party opposing the motion.” Heinsohn v.

Carabin & Shaw, P.C., 832 F.3d 224, 234 (5th Cir. 2016) (citation omitted). Once the movant has

carried its summary judgment burden, the burden shifts to the non-movant to establish a genuine

dispute of material fact. With this shifting burden, the nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586.

“Unsubstantiated assertions, improbable inferences, and unsupported speculation are not sufficient

to defeat a motion for summary judgment.” Heinsohn, 832 F.3d at 234 (citation omitted).


1
  The summary judgment standard “remains unchanged” despite 2010 amendments to Fed. R. Civ. P. 56 that replaced
“issue” with “dispute.” Fed. R. Civ. P. 56 advisory committee notes (2010 amend.). Although the standard remains
the same, the Court utilizes the amended terminology even when relying on caselaw that predates the amendments.


                                                       2
            Case 5:19-cv-00446-JKP Document 28 Filed 02/09/21 Page 3 of 7




Additionally, the courts have “no duty to search the record for material fact issues.” RSR Corp. v.

Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010); accord Hernandez v. Yellow Transp., Inc., 670

F.3d 644, 651 (5th Cir. 2012).

          It is well-established that courts do not grant a default summary judgment merely because

the motion elicited no response. See Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 362 n.3 (5th

Cir. 1995) (“The movant has the burden of establishing the absence of a genuine issue of material

fact and, unless he has done so, the court may not grant the motion, regardless of whether any

response was filed.”); Gonzales v. Wells Fargo Bank, N.A., No. 19-CV-00278-DC, 2020 WL

7445973, at *2 (W.D. Tex. Nov. 23, 2020); Simmons v. Vanguard Res. Inc., No. 5:19-CV-0848-

JKP, 2020 WL 4738949, at *2 (W.D. Tex. Aug. 14, 2020). Indeed, Fed. R. Civ. P. 56(e) sets out

various discretionary options that courts may utilize when any party “fails to properly addresses

another party’s assertion of fact as required by Rule 56(c),” including (2) considering “the fact

undisputed for purposes of the motion” or (3) granting “summary judgment if the motion and

supporting materials—including the facts considered undisputed—show that the movant is entitled

to it.”

          Defendants timely moved for summary judgment in accordance with the Court’s briefing

schedule. They supported their motion with deposition testimony and affidavit evidence. See ECF

Nos. 27-1, 27-2, 27-3, 27-4, and 27-5. Plaintiff has filed no response to the motion despite an

opportunity to do so. For purposes of the instant motion, the Court considers the facts presented

by Defendants to be undisputed in accordance with Rule 56(e)(2) and considers whether Defend-

ants are entitled to summary judgment as permitted by Rule 56(e)(3).

                                          III. ANALYSIS

          It is unlawful under both Title VII and the ADEA for an employer to discriminate against

an employee. See 42 U.S.C. § 2000e-2(a)(1); 29 U.S.C. § 623(a). Courts interpret these statutes
                                                  3
             Case 5:19-cv-00446-JKP Document 28 Filed 02/09/21 Page 4 of 7




consistently given their similarities. Brewer v. Lavoi Corp., No. 3:13-CV-4918-N, 2014 WL

4753186, at *3 (N.D. Tex. Sept. 24, 2014) (accepting recommendation of Mag. J.). Although De-

fendants argue that IDEA Walzem Academy is not a proper party to this lawsuit because it is not

a legal entity, the Court has no need to address the argument because Plaintiff’s claims fail for

other reasons. Consequently, the Court proceeds as through both remaining defendants are proper

defendants.

A. Title VII – Race Discrimination

          Because Plaintiff’s Title VII claim of race discrimination is based on circumstantial evi-

dence, the McDonnell Douglas2 burden-shifting framework applies. See Stroy v. Gibson, 896 F.3d

693, 698 (5th Cir. 2018). Under that framework, the plaintiff has an initial burden to

          make out a prima facie case for race discrimination, by showing that he “(1) is a
          member of a protected group; (2) was qualified for the position at issue; (3) was
          discharged or suffered some adverse employment action by the employer; and (4)
          was replaced by someone outside his protected group or was treated less favorably
          than other similarly situated employees outside the protected group.”

Id. (quoting McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007)). Once “the plaintiff

makes this showing, the burden then shifts to the employer to set forth some legitimate, non-dis-

criminatory reason for its decision.” Id.

          In this case, Defendants concede the first element, assume that Plaintiff satisfies the second

element, and challenges the other two elements. Under the uncontested facts, Plaintiff voluntarily

resigned her employment and was not subject to an adverse employment action. See Thompson v.

City of Waco, Texas, 764 F.3d 500, 503 (5th Cir. 2014) (recognizing “that adverse employment

actions consist of ‘ultimate employment decisions’ such as hiring, firing, demoting, promoting,

granting leave, and compensating”). Although a plaintiff may claim that a resignation is actionable



2
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                                        4
          Case 5:19-cv-00446-JKP Document 28 Filed 02/09/21 Page 5 of 7




as a constructive discharge, the “plaintiff establish that working conditions were so intolerable that

a reasonable employee would feel compelled to resign.” Brown v. Kinney Shoe Corp., 237 F.3d

556, 566 (5th Cir. 2001) (quoting Faruki v. Parsons, 123 F.3d 315, 319 (5th Cir. 1997)). Plaintiff

has made no such showing in this case. Plaintiff’s failure to satisfy the third element is enough for

the Court to grant Defendants’ motion for summary judgment on the race discrimination claim.

       Furthermore, because Defendants assigned another individual of the same race as Plaintiff

to her position, she has not shown that she was replaced by someone outside her protected group.

Nor has she shown that she was treated less favorably than other similarly situated employees

outside the protected group. Although, at her deposition, she identified four employees that she

viewed as apt comparators, each of them engaged in actions that sufficiently differed from the

misconduct of Plaintiff to eliminate them as a similarly situated employee. Plaintiff’s work history

also differed from the identified comparators. Plaintiff’s failure to satisfy the fourth element of the

prima facie case is also enough to grant Defendants’ motion.

       Moreover, even if the Court were to find that Plaintiff had carried her burden to establish

a prima facie case of race discrimination, Defendants have proffered a legitimate reason for its

employment decision. The undisputed evidence is that Plaintiff was given the opportunity to resign

after she admitted to using physical touch as a disciplinary technique for kindergarten students.

Although she had been warned not to do so on multiple prior occasions, she admitted to “popping”

a student and the resulting investigation revealed multiple reports that she used physical contact as

a disciplinary consequence. Because Defendants have carried their burden, plaintiff has “the ulti-

mate burden of proving that the employer’s proffered reason is not true but instead is a pretext for

the real discriminatory or retaliatory purpose.” McCoy, 492 F.3d at 557. She has not carried that

burden.



                                                  5
          Case 5:19-cv-00446-JKP Document 28 Filed 02/09/21 Page 6 of 7




       For these reasons, Defendants are entitled to summary judgment on Plaintiff’s claim of

race discrimination.

B. ADEA – Age Discrimination

       Courts analyze age discrimination claims under the same McDonnell Douglas burden-

shifting framework when the ADEA claim is based on circumstantial evidence. Munoz v. Seton

Healthcare, Inc., 557 F. App’x 314, 320 (5th Cir. 2014) (per curiam). For an ADEA claim, Plaintiff

thus has the initial burden to establish a prima facie case by showing (1) protected class member-

ship, (2) position qualification, (3) adverse employment action, and (4) replacement “by someone

younger” or was “otherwise discharged because of [her] age.” Rachid v. Jack In The Box, Inc., 376

F.3d 305, 309 (5th Cir. 2004). Once the plaintiff “demonstrate[s] a prima facie case of discrimina-

tion; the defendant then must articulate a legitimate, non-discriminatory reason for its decision to

terminate the plaintiff.” Id. at 312. And, if the defendant carries that burden of production, the

burden switches back to the plaintiff to show the proffered reason is not true but is instead a pretext

for discrimination. Id.

       Plaintiff’s ADEA claim suffers the same deficiencies as her Title VII claim. She has not

shown an adverse employment action because she resigned. She has neither shown that a younger

person replaced her or that she was otherwise discharged because of her age. Because the age of

her replacement is easily verifiable and because Defendants do not even argue that the replacement

is younger, the Court has some hesitancy in relying too much on the fourth element. But even

assuming Plaintiff has carried her burden to show a prima facie case, her ADEA claim fails because

Defendants have proffered a legitimate, non-discriminatory reason for its actions and Plaintiff has

not carried her burden to show that the reason is a pretext. For these reasons, Defendants are enti-

tled to summary judgment on the ADEA claim.



                                                  6
         Case 5:19-cv-00446-JKP Document 28 Filed 02/09/21 Page 7 of 7




                                     IV. CONCLUSION

       After reviewing the briefing and summary judgment evidence, Plaintiff’s complaint, and

the relevant law, the Court GRANTS Defendants’ Rule 56 Motion for Summary Judgment (ECF

No. 26). By separate document, the Court will enter Final Judgment for Defendants.

       SIGNED this 9th day of February 2021.




                                    JASON PULLIAM
                                    UNITED STATES DISTRICT JUDGE




                                              7
